Citation Nr: 1139954	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals, gunshot wound (GSW), right back, D6 level, with muscle damage to include the thoracic and lumbar spine, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals, GSW, left back, D6 level, with muscle damage to include the thoracic and lumbar spine, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial rating for degenerative joint disease (DJD) of the thoracic and lumbar spine, currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial rating for left leg radiculopathy, currently evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, January 2007, and June 2007 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Board remanded the instant claims for further development, to include, adjudication of the issue of an initial increased rating for right lower leg radiculopathy.  See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  The RO/AMC was instructed to provide the Veteran a Statement of the Case (SOC) on this issue.  An SOC addressing the issue of entitlement to an increased rating for right lower leg radiculopathy was provided to the Veteran on March 29, 2011.  He was advised that he had 60-days to file his substantive appeal.  Neither the Veteran nor his representative have responded.  The issue of entitlement to an increased rating for right lower leg radiculopathy is therefore not under appeal.

The issue of entitlement to an initial rating for left lower leg radiculopathy being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals, GSW, right back, D6 level, with muscle damage to include the thoracic and lumbar spine, are productive of no more than moderate disablement in the thoracic region.  

2.  Residuals, GSW, left back, D6 level, with muscle damage to include the thoracic and lumbar spine, are productive of no more than moderate disablement in the thoracic region.  

3.  DJD of the thoracic and lumbar spine is productive of forward flexion of the thoracolumbar spine of 60 degrees with pain at 30 degrees; however, neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes of intervertebral disc syndrome of at least 6 weeks during the past 12 months are shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals, GSW, right back, D6 level, with muscle damage to include the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code (DC) 5320 (2011). 

2.  The criteria for a rating in excess of 10 percent for residuals, GSW, left back, D6 level, with muscle damage to include the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code (DC) 5320 (2011). 

3.  The criteria for a rating of 40 percent, and no more, for DJD of the thoracic and lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim for initial increased rating, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As to the claims of increased rating, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2006 and October 2007.  The letters fully addressed the notice elements.  These letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No other evidence was identified in connection with these claims.  

The Veteran underwent a VA examination in April 2006 and April 2007, and pursuant to the Board's June 2010 remand, he underwent examination in October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the examinations of April 2006 and April 2007, which were examinations performed for VA purposes.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also offered a personal hearing before the Board, which he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

VA outpatient treatment records from April 2005 to August 2005 were associated with the claims folder.  In April 2005, x-rays of the thoracic spine showed increased kyphosis.  Multi level spondylitic changes were noted with intervertebral disc narrowing, and marginal osteophytosis.  There was generalized demineralization in the thoracic vertebra.  No paraspinal mass or paravertebral soft tissue swelling was seen.  Metallic fragments were noted in the thoracic cavity consistent with previous GSW.  

In July 2005, a MRI of the thoracic and lumbar spines were performed.  The thoracic spine MRI impression was moderate right paracentral disc protrusion at T7-T8 and moderate central disc bulge at T5-T6 with no significant central stenosis was noted.  Additionally, the thoracic spinal cord demonstrated a normal signal.  The MRI of the lumbar spine showed severe central canal stenosis at the level of L4-5, secondary to broad-based disc bulge with severe bilateral neural foraminal narrowing, left greater than right; moderate broad-based disc bulge involving the level L2-3, L3-4, and L5-S1 with bilateral neuroforaminal narrowing left greater than right; severe degenerative changes of the lower lumbar spine; and old anterior compression fracture L4.  
In August 2005, the Veteran was seen in the pain clinic.  Examination showed he had multiple deformities from his previous injuries.  He had a fair range of back motion and his other mechanical signs of his back were unremarkable.  X-rays of his thoracic and lumbar spine showed rather diffuse degenerative changes.  The MRI of the thoracic spine showed he had a bulge at T5-6 and T7-8.  It obliterated most of the ventral spinal fluid area but had room remaining posteriorly.  There were no definite cord findings of any malacia.  In the lumbar area, he had generalized bulging of most of the lumbar discs, the most at L4-5, and some degree of stenosis.  His MRI and x-rays were discussed with him and the examiner felt that the Veteran did not need any surgical intervention at that time.  Epidural injection, a building up of the right shoe, knee braces, and continued use of Codeine at night for pain were considered to be a course of action to help him with his pain.  

The Veteran underwent an examination by QTC for VA purposes in April 2006.  It was noted that he was diagnosed with GSW of the right and left back in 1968.  The injury was inflicted by multiple bullets.  The wound was deep penetrating.  He received treatment of 12 weeks, including hospitalization.  The extent of the injury involved blood vessels, bone, and nerve.  The muscle condition had caused him pain located at the lumbar spine.  The pain was constant.  The pain traveled to the lower extremity.  The characteristic of the pain was burning aching, sharp, and cramping in nature.  He described the pain level as 10/10.  The pain was relieved by pain and medication.  He was able to function with the use of medication.  From the muscle injuries he had loss of strength, weakness, pain, impairment of coordination, and inability to control movement.  The injury made it hard to bend and walk and pick up objects.  He stated that he was unable to keep up with normal work requirements because of a hard time bending and picking up objects.  

Physical examination revealed the Veteran was left-handed.  His posture was within normal limits.  His gait was abnormal, it was limp.  He required a cane for ambulation because of back pain.  Muscle group XX was involved.  The wound was located at the upper back and it was 1 cm by 10 cm.  There was adherence of the underlying structures with intermuscluar scarring present with no adhesion to the bone.  Palpation of the muscle revealed loss of deep fascia, loss of muscle substance and impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  Muscle strength was graded 4/5.  The muscle injury did not affect the particular body part function it controlled.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve damage.  The inspection revealed normal head position, and symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

Examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted in the upper and lower back.  There was positive straight leg raising on the right and left.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was flexion of 60 degrees, with pain at 30 degrees; extension of 30 degrees, with pain at 30 degrees; right and left lateral flexion of 30 degrees, with pain at 30 degrees; and left and right lateral rotation of 30 degrees, with pain at 30 degrees.  The joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and incoordination.  Pain had the major functional impact.  The above factors additionally limited the joint function by 0 degrees.  

There were signs of intervertebral disc syndrome and the findings were the following: S1:  Sensory deficit of the left back of the thigh, left lateral leg, and left lateral foot.  The most likely peripheral nerve was the sciatic nerve.  The intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.   

The diagnoses was GSW, right and left back, D6 level, with muscle damage and scarring, and DJD of the lumbar spine with radiculopathy of the left lower leg.  It was noted that there was no exit scar on the GSW.  

VA outpatient treatment records from May 2006 to January 2007 were associated with the claims folder.  In May 2006, the Veteran was seen at the pain clinic for constant pain in the back.  He complained of pain of 10/10.  In July 2006, he was again seen in the pain clinic and his constant pain was noted to be 9/10.  In January 2007, he was seen by his physician for medication refill for back pain.  
The Veteran underwent QTC examination for VA purposes in April 2007.  He was noted to be suffering from DJD of the lumbar spine.  The pain was constant and was localized.  The characteristic of the pain was crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping in nature.  The pain was described as 10/10.  The pain was elicited by activity and relieved by rest and medication.  He stated that his spine condition did not cause incapacitation.  His functional impairment was he had a hard time bending and weakness to the lower extremities.  Physical examination revealed the posture and gait to be within normal limits.  There was no scar present.  He did not require an assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness of the back.  There was positive straight leg raising on the right and the left.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine showed flexion of 45 degrees, with pain at 45 degrees; extension at 30 degrees, with pain at 30 degrees; right and left lateral flexion at 30 degrees, with pain at 30 degrees; and right and left rotation of 30 degrees, with pain at 30 degrees.  Joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, and weakness.  Pain had the major functional impact. Lack of endurance and incoordination was not additionally limited by repetitive use.  Joint function was limited by 0 degrees.  The intervertebral disc syndrome did not cause any bowel, bladder, or erectile dysfunction.  The diagnoses were left and right lower leg radiculopathy and DJD of the thoracic and lumbar spine.   

VA outpatient treatment records from May 2007 to September 2010 were also associated with the claims folder.  In May 2007, the Veteran was seen with complaints of occasional exacerbation of back pain.  He stated he was satisfied with his current medications.  In October 2007, he was seen with a history of chronic recurrent backache.  He stated that occasionally, his low back pain was shooting into his legs.  He denied any weakness, bladder, or bowel complaints.  The musculoskeletal area showed questionable tenderness and spasm in the lumbosacral spine area.  His lower extremities were intact.  In March 2008, he was seen complaining of a worsening of his chronic low back pain, radiating to the left lower extremities, worsening over the past 3 weeks.  His lumbosacral spine x-rays were re-reviewed.  His Tylenol 3 medication was increased.  In May 2008, the Veteran was seen again for back pain, now radiating down his left leg.  He complained of leg numbness, he had difficulty walking, and he asked to be referred to a specialist.  He underwent another MRI in September 2008.  The impression was acquired central canal stenosis involving L2-3, L3-4, and worst at L4-5.  The examiner stated that the degree of stenosis had increased since the last examination.  

In September 2010, he was seen complaining of low back pain, getting worse, especially on the left side.  Tylenol #3 was found to be helpful as well as Aleve, but not managed effectively anymore.  Examination of the back showed the curvature was normal, there was no tenderness, and straight leg raising was negative, bilaterally.  He was referred back to the pain clinic.  He was seen later that month in the pain clinic.  It was noted that for whatever reason, the Veteran never got his shoe built up or received the epidural injection, which would have helped.  The examiner indicated going through with previous suggestions and if they were not successful, he would be referred for a neurological consultation for a possible decompression.  

Pursuant to the Board's June 2010 remand, the Veteran underwent a VA examination in October 2010.  He related that he had lower back and thoracic spine pain since he was injured in Vietnam with GSWs and shrapnel injury to his back.  In the last 1.5 years, his back pain had become worse.  He had constant throbbing in his lower back and thoracic area.  The pain from his lower back radiated into his left buttock, thigh, and calf.  The pain in the calf felt like "charley horse" pain.  Both the pain in the lower back and thoracic area were described as constant.  The spinal pain increased if he did activities like walking, standing, or sitting for prolonged periods of time.  Bending or crouching for prolonged periods hurt the back more.  On a good day, he was able to walk 1/4 of a mile, on a bad day, only in the area inside his home.  He was able to drive or ride in a car for several hours if the seat was comfortable to him.  Otherwise, he was limited to 1 to 2 hours.  He was able to ride a riding lawnmower for 45 minutes and weed eat for 1 hour before he had to sit down due to increased back pain.  He also was able to help his wife for 1 hour with housework and chores.  After that time, he had to sit and rest.  He stated that his pain became very severe.  He had daily pain of 8/10 severity.  He had not had incapacitating episodes in the past 12 months.   He did not have flare-ups.  He treated his back pain with hot showers, rest, as well as medication to include Tylenol #3, which he stated he took at night.  He stated that this helped ease the pain.  He denied side effects.  He had stiffness in the upper and lower back in addition to reduced motion.  He denied urinary or fecal incontinence.  He walked with a cane.  He did not use a back brace.  His gait was not unsteady with the use of a cane.  He had a GSW to his upper back at the T6 level.  He had some muscle tissue loss and scarring secondary to the wound.  He denied any difficulty with muscle loss or scarring.  There was no pain at the scar site.  He related that he worked part-time transferring cars to dealerships.  This required driving cars from one dealership to another which required driving distances of 2 to 3 hours of driving.  He stated that his back did not limit him in this occupational duty.  He was limited in his daily activities due to his back condition because he was unable to do prolonged bending or heavy lifting due to his back condition.  

Physical examination revealed the Veteran had an antalgic gait on the tight lower extremity.  He used a cane in his right hand.  The thoracic spine revealed 2 areas of scarring and muscle tissue loss secondary to prior GSWs.  The area at the T6 level on the right side involved the paraspinous musculature of the right side of the thoracic spine.  The lumbar spine had straightening of the normal lumbar lordosis.  Forward flexion of the thoracolumbar spine was 0 to 45 degrees with pain at 45 degrees.  Side tilt left and right was 0 to 25 degrees, with pain at 25 degrees.  Rotation left and right was 0 to 25 degrees, with pain at 25 degrees.  Extension was 0 to 20 degrees, with pain at 20 degrees.  There was no additional limitation of motion with repetitive use.  The pertinent diagnosis were GSWs to right and left side of the back at T6 level with residual muscle damage, scarring, and DJD of the thoracic spine.  The effect on functioning of the paraspinous muscle groups at the T6 level bilaterally, was slight.  The examiner stated that the Veteran would be unable to perform occupational duties requiring repetitive bending, squatting, stooping, or crouching.  He would be unable to do jobs requiring heavy lifting of 45 pounds or more and unable to do mild to moderate lifting on a repetitive basis.  He would be unable to do moderate carrying of objects weighing 25 pounds or less.  He would also be unable to walk and/or stand for greater than 2 hours out of an 8 hour day.  These limitations, according to the examiner, affect the Veteran's ordinary and daily activities as well as his economic adaptability.  
GSW, left and right back, D6.  

The Veteran claims that his residuals, GSW, left and right back, D6 level, with muscle damage to include thoracic and lumbar spine are more severe than the current evaluation reflects.  

Service treatment records show that the Veteran sustained multiple gunshot wounds in May 1968.  The wounds to his left and right back were described as deep.  They were debrided.  There were no references to an infection.  No residuals of the debridement or gunshot wound were noted, with the exception of a scar.  Indeed, on VA examination in September 1969, it was noted the gunshot wound of the back was well-healed; and, aside from the scar, there were no symptoms (to include tissue loss).  

By rating decision of October 1969, service connection for residuals, GSW, right and left back, D6 level, with muscle damage and scarring, was granted.  A 10 percent rating was awarded, for the left back and a 10 percent rating was awarded for the right back, effective September 1969.  Each 10 percent rating has been in effect since that time.  

The Veteran's residuals, GSW, right and left back, D6 level, was recharacterized to GSW, right and left back, D6 level, with muscle damage to include thoracic and lumbar spine.  These disabilities are presently rated under DC 5320, for muscle injury of Muscle Group XX, 38 C.F.R. § 4.73.  Muscle Group XX includes the muscles of the cervical, thoracic, and lumbar regions.  The function of these muscles is postural support of the body; extension and lateral movement of the spine.  

For the cervical and thoracic region, Diagnostic Code 5320 provides for a 10 percent evaluation for a moderate disability and a 20 percent evaluation for a moderately severe disability.  A 40 percent evaluation is warranted for a severe disability.  

For the lumbar region, Diagnostic Code 5320 also provides a 20 percent evaluation for a moderate disability, and a 40 percent evaluation for a moderately severe disability.  A 60 percent evaluation is warranted for a severe disability of the lumbar spine.  

38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

At the outset, it is important to note that DC 5320 relates to cervical and thoracic region and also the lumbar region of the spine.  The Veteran was rated as 10 percent disabling on the right side for GSW of the D (dorsal or thoracic)6 level and 10 percent disabling on the left side for GSW of D6 level.  Although it is indicated that his muscle damage includes thoracic and lumbar spine, it appears from the record that the predominant aspect of this disability is his thoracic spine.  

The medical evidence does not show any impairment to support the criteria for a moderately severe muscle disability of the left or right side of D6 level, with muscle damage to include the thoracic and lumbar spine.  In April 2006, it was reported that the Veteran had symptoms of loss of strength, weakness, pain, impairment of coordination, and inability to control movement.  Upon examination, there were no signs of lowered endurance or impaired coordination.  The wound was described as having been deep.  However, the Veteran maintained good posture.  The examiner indicated that the muscle injury did not affect the particular body part function it controlled.  Similarly, at the time of the October 2010 examination, the effect on functioning of the paraspinous muscle groups at the T6 level, bilaterally, was described as slight.  None of the criteria for a moderately severe muscle disability was shown throughout the rating period.  There was some residual muscle damage shown on examination in April 2006 and again October 2006, but these findings did not affect his function of the thoracic or lumbar spine area.  

Further, as noted, there was no evidence that the gunshot wound, even if described as through and through, resulted in prolonged infection, sloughing, intramuscular scarring, or residuals of debridement.  Such was simply not shown in the relevant service treatment records, the September 1969 VA examination, or in any record since that time.  The cardinal symptoms of a moderately severe or severe muscle disability are not shown by the historical medical record.

Thus, the medical evidence does not warrant a rating higher than 10 percent for the left or right back disability at the D6 level, due to the muscle rating.  

The Board has also considered the applicability of other potential diagnostic codes.  

Orthopedic diagnostic codes pertain to the thoracolumbar spine as well as diagnostic codes for scars.  Although these conditions are shown on examination, the Veteran is already service-connected and separately evaluated for these conditions.  

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  The Veteran has made complaints of pain, weakness, and fatigability of the right and left back at the D6 level.  He also experiences loss of range of motion of the thoracolumbar spine.  This functional impairment, however, is considered by the rating assigned under Diagnostic Code 5242, the rating criteria for orthopedic findings.  This orthopedic rating adequately reflects the finding based on functional loss.  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25  (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14  (2011).   In other words, to the extent that the Veteran's muscle injury causes loss of range of motion of the lumbar spine, which the Board does not concede, he is already receiving compensation for such loss under Diagnostic Code 5242.  The assignment of a higher rating based on loss of motion of the thoracolumbar spine, as per Diagnostic Code 5320, would be strictly prohibited.

The level of impairment in the right and left back at the D6 level area has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

DJD of the thoracic and lumbar spine

The Veteran claims that his DJD of the thoracic and lumbar spine are more severe than the current evaluation reflects.  

By rating decision of January 2007, service connection for DJD of the thoracic and lumbar spine, was granted.  A 20 percent rating was awarded, effective January 2006.  The 20 percent rating has been in effect since that time.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is assigned when there is x-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned for DJD of the thoracolumbar spine when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

The Veteran's DJD of the thoracolumbar spine has been rated 20 percent disabling.  However, based on the medical evidence of record, the Veteran's DJD of the thoracolumbar spine warrants a 40 percent rating, and no more.  

The medical evidence of record has shown that throughout the appellate period, the Veteran has had constant pain in the thoracolumbar spine.  During an April 2006 QTC examination for VA purposes, his range of motion of the thoracolumbar spine showed forward flexion of 45 degrees.  However, it was also noted that his forward flexion was only accomplished to 30 degrees, wherein he had pain.  There was objective evidence of pain following repetitive motion, there was increased fatigability, and there was weakness, but no additional limitations of range of motion.  Additionally, it was also indicated by the examiner that pain was the Veteran's major functional impact.  

The Board acknowledges that subsequent VA examination in April 2007 and October 2010 show an improved range of motion.  Flexion was limited to 45 degrees in both instances.  Both examiner factored the Veteran's complaints of pain into their findings.  However, the record also includes multiple VA treatment records that describe the Veteran as experiencing exacerbations/flare-ups of pain that restricted his range of motion.

Based on the foregoing, and resolving all doubt in his favor, the Board finds that the Veteran's DJD of the thoracolumbar spine, limited to 30 degrees by pain, warrants a 40 percent rating.

Regarding the DeLuca provisions, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis). Moreover, to the extent that the Veteran endorses constant, aching pain, the April 2006 VA examiner noted that the Veteran's flexion was limited to 30 degrees by pain, while the later examinations noted that it was limited to 45 degrees by pain.  These limitations were taken into consideration when awarding his the current 40 percent evaluation.

A higher (50 percent) rating is also not warranted for unfavorable ankylosis of the entire thoracolumbar spine as objective evidence indicated there was no evidence of ankylosis of the thoracolumbar spine. 

Consideration has also been given as to whether a higher rating may be assigned for intervertebral disc syndrome under Diagnostic Code 5243.  Although there is evidence throughout the appeals period which shows symptoms of intervertebral disc syndrome, there is no evidence of incapacitation shown as a result of the intervertebral disc syndrome and the Veteran specifically indicated during his April 2007 QTC examination that his spine condition did not cause incapacitation.  Further, during his October 2010 VA examination, he also stated that his spine condition did not cause incapacitation within the past 12 months.  Therefore, intervertebral disc syndrome, which requires incapacitating episodes having a total of 6 weeks during the past 12 months in order to warrant a 60 percent rating, is simply not warranted.  




Further Considerations 

The Board has considered the Veteran's statements that his spinal disabilities are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, GSW, right or left back, D6 level, thoracic and lumbar spine, DJD of the thoracolumbar spine, or intervertebral disc syndrome- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right and left back at the D6 level, thoracic and lumbar spine, DJD of the thoracolumbar spine, and intervertebral disc syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for residuals, GSW right and left back at the D6 level, is not warranted for more than 10 percent on each side on a schedular basis.  The Veteran's DJD of the thoracolumbar spine is warranted to 40 percent, and no more, on a schedular basis.  

The Board has contemplated whether the claims on appeal, over the increase awarded, should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals, GSW, right and left back at the D6 level, and DJD, thoracolumbar spine with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected residuals, GSW, right and left back at the D6 level, and DJD, thoracolumbar spine are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected residuals, GSW, right and left back at the D6 level, and DJD, thoracolumbar spine that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected residuals, GSW, right and left back at the D6 level, and DJD, thoracolumbar spine for the period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, it is important to note that the Veteran's service-connected disabilities have met a 100 percent schedular rating and the Veteran has not raised the issue of a TDIU.  Although the Veteran's October 2010 examination report states that the Veteran would not be able to perform occupational duties requiring repetitive bending, squatting, stooping, or crouching, he has indicated that he is currently employed part-time transferring cars from dealerships.  He stated that this employment requires 2 to3 hours of driving and that he is not limited in his occupational duties by his back condition.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


ORDER

A rating in excess of 10 percent for residuals, GSW, right back, D6 level, with muscle damage to include the thoracic and lumbar spine is denied.  

A rating in excess of 10 percent for residuals, GSW, left back, D6 level, with muscle damage to include the thoracic and lumbar spine is denied.  

An initial rating of 40 percent, and no more, for DJD of the thoracolumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran claim that he warrants an initial increased rating for left lower leg radiculopathy.  He claims that radiculopathy of the left leg is more severe than the current evaluation reflects.  

The Veteran underwent a VA examination in October 2010.  During that examination, the examiner stated that an electromyogram (EMG) of the lower extremities would be performed in connection with the examination for objective findings of the neurological deficits, if any, of the Veteran's lower extremities.  An EMG was performed in November 2010.  However, the actual report of the EMG is not on file.  There was also no explanation of the clinical significance of the EMG outside of the notation that the radiculopathies were greater on the left than the right.  There was no discussion of the level of neurological impairment.  

As for the claim of radiculopathy of the left leg, this examination was incomplete.  It is not adequate for rating purposes.  See 38 C.F.R. § 4.2.  An additional examination is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete inpatient and outpatient treatment file from the Oklahoma VA Medical Center since October 2010.  A specific request should be made for the report of a November 2010 EMG.  Any negative development should be reported and included in the claims file with appropriate notice to the Veteran.

2.  After the foregoing has been completed, the Veteran should undergo a VA neurological examination to determine the severity of his service-connected lumbar radiculopathy of the left lower extremity.  The claims file must be made available for review prior to the examination. Any and all indicated evaluations, studies, and tests should be accomplished.  

The neurologic examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran experiences mild, moderate, or severe incomplete paralysis or complete paralysis of any affected nerve due to the service-connected back disability.  In this regard, the examiner should note that the Veteran is service connected for radiculopathy of left lower extremity as secondary to the service-connected back disability.

The neurologic examiner should also report any other neurological impairment which is due to the service-connected back disability and then discuss the severity of such impairment.  It is important to make objective findings as they relate to the Veteran's EMG studies.  

A clear rationale for all opinions rendered must be made. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Thereafter, the RO/AMC will readjudicate the issue of an initial increased rating for left lower leg radiculopathy on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal.  They should be given an opportunity to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


